It is one of the errors assigned, “ That a copy of the notice ought to have been delivered to the deputy, Bradley.” The act of assembly, -which authorizes a judgment on motion, against a sheriff, and against a deputy sheriff and his securities, in cases of this kind, specially provides, that the sheriff or deputy shall have ten daj’-s’ previous notice of such motion. The provision must mean, either personal notice, or notice left at his present or last place of residence in the county, and several general considerations which need not be recited, seem also to render a compliance with the provision indispensable. But in this case, it does not appear that notice was attempted to be given to the deputy, Bradley,-int any way. Therefore, it is considered by the court, that the judgment aforesaid be reversed and set aside, and that the appellants recover of the appellee their costs in this behalf expended, which is ordered to be certified to the circuit court of Fayette county.